826



            OFFICE   OF THE ATTORNEY GENERAL           OF TEXAS
                               AUSTIN
GROVERSELLERS
ATTORNEY   GENERAL




   xionorabie u. A. Davis
   State Registrar                                        ..A
   Texas State Board of Iieaith                             i
   Austin 2, Texas
                                                            “\
   Deer sir:                           Oplnlon lot;.-o-&s    :.
                                       Re: Name..ol’ lilegltlmate       child
                                             born lU’%tlllbipth.

                 We have your letter   w’ff’cillowsr

                “The question freQuentlg       erl8er as to the sur-
           name 0r en lllegltlmate,       8a 1s shown la a quotation
           from Mr. Bernhagen, RegSstr\ap ofbirths       and deaths
           in Beaumont, Texas:          ‘
                                        ?~     ‘,/
                            .,... ....\   *
                     “‘A cud     vgs born here ln.,Beaumont, the
                birth happening to b,e a st¶Jlblrth.       The
                mother of the child vas a vidov, her husband
                having Aled:more than a year ago,        The In-
                firmary,    8t vhlch the birth occurred,    llst-
                ed-&he birth as 1lIegitlmate      but they vere
            ,,. bdeoided     as to vbat name to give the infant
           ’ -- whether thb chlldrs        surname should be the
                mother’s maiden surname or her widowed hus-
       ‘\ I,band’s -name.’
        ‘\ ‘.,,
                   ‘It ii no8 my intention     to argue the ease, but
          the birth record calls,        la item 2, for the full
          name of the child;        item 8, for the full name of the
          father;       and in item 14, the full maiden name of the
          mother .

                  “In the case mentioned by Mr. Bernhagen, slnoe
           the records shov that the father is dead, the child
           1s lllegltlmste     end the certificate ~111 be SO vrit-
           ten.    The widow carries   the name of her former hus-
           bend.     According to a previous oplnlon issued by
                                                                       827


Honorable   W. A. Davis,   page 2



     your department, the ohlld takes the surname of its
     mother, but in such cases as this,   to place the
     lather’s  surname 8a the surname 03’ the child vould
     violate  Paragraph 25, Rule 448, Article   4477, V.T.S.
     ln tb8t the 8urnama of the child, in this caue,
     vould be 8t least  soms lnformatlon  by vhioh the
     rather right be identlried.

          “Please advise m8 what the 8urnam8 should       be
     in ouch 08~88 as that described above."

          Rule 398 of Article 4477, Revised Civil Statutes,        pro-
vides in pert as follovs:

             “That a stillborn   child shall be registered as
     a birth ami also as a death, and separate certifl-
     cates of both the birth and the death ehall be
     filed with the local registrar, la the usual form
     end manner, the oertlficate of birth to COnt8lQ 1Q
     place of the name of the child, the word 'still-
     birth’;    provided,   that a certlrioate of birth and
     a certificate of death shall not be required for a
     child that has not 8dvaQOed to the fifth month of
     uterogestatlon. . . ."
          We think this plain language of the rtatute disposes
of your question, and that it 1s unnecessary to give the child
8ny name at all.
                                           Very   truly   yours

                                     ATTORNEX GFJUWAOF         TEXAS




EH: db